News Release FOR IMMEDIATE RELEASE CONTACT May 21, 2009 Craig J. Renner 301-843-8600 ACPT ANNOUNCES RESULTS FOR FIRST QUARTER 2009 ST. CHARLES, MD— American Community Properties Trust (“ACPT” or the “Company”) (NYSE Amex: APO), a diversified real estate organization, today announced results for the quarter ended March 31, 2009. For the three months ended March 31, 2009, the Company reported net loss attributable to ACPT of $170,000, or $0.03 per basic and diluted share, on revenue of $9,385,000. This compares to a net loss attributable to ACPT of $1,193,000, or $0.23 per basic and diluted share, on revenue of $12,140,000 for the same period in 2008. Steve Griessel, Chief Executive Officer, noted that the Company continues to be diligent in its efforts toreduce expenses, implement efficiencies and grow revenues related to rental property and land development operations. “We are continuing work to implement our business strategy, initiated in the last quarter of 2008, of creating a leaner company that is focused on generating free cash flow and is well-positioned for future growth opportunities,” said Mr.
